IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. PD-1124-07 & PD-1125-07


OSVALDO LOPEZ, JR., Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S MOTION FOR BAIL PENDING APPEAL
UNDER ARTICLE 44.04(h), V.A.C.C.P.

JONES  COUNTY



O R D E R 


 Appellant was convicted of two counts of delivery of a controlled substance in Cause
Nos. 9004 and 9005 in the 259th District Court of Jones County.  The trial court assessed
punishment at confinement for 2 years in cause number 9004, and 40 years in cause number
9005.  The Court of Appeals reversed the convictions.  Lopez v. State, 230 S.W.3d 875 (Tex.
App. - Eastland, 2007).  The State has filed a petition for discretionary review which this
Court has granted.
	Appellant has applied to this Court under Article 44.04(h) of the Code of Criminal
Procedure, to set a reasonable bail pending final determination of the appeal.  However,
before this Court can set a reasonable bail we must have adequate information upon which
to determine a reasonable amount.  Appellant fails to provide adequate information.  See
Montalvo v. State, 786 S.W.2d 710 (Tex. Crim. App. 1989).  
	Therefore, Appellant must redraft his request for bail under Art. 44.04(h) in order for
this Court to set a reasonable bail. 
	IT IS SO ORDERED this the 5th  day of December 2007.
PER CURIAM

DO NOT PUBLISH